DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending in the application.
Claims 1-21 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim(s) 18, 19, and 20 has/have been renumbered 19, 20, and 21.

Claim(s) 1, 9, and 18-21 is/are objected to because of the following informalities:  
Lines 6-7 of claim 1, “a waste channel having a first end with a waste inlet and second end with a waste outlet” should read -- a waste channel having a first end with a waste inlet and a second end with a waste outlet --.
Lines 8-9 of claim 1, “a collection channel having a first end with a collection inlet and second end with a collection outlet” should read -- a collection channel having a first end with a collection inlet and a second end with a collection outlet --.
Line 16 of claim 1, “in the first position, a transfer outlet of the fluid diverter device” should read -- in the first position, [[the transfer outlet of the fluid diverter device --.
Claim 9, “a waste receptacle in fluid communication with the waste channel” should read – [[the waste receptacle in fluid communication with the waste channel --.
Lines 8-9 of claim 18, “a waste channel having a first end with a waste inlet and second end with a waste outlet” should read -- a waste channel having a first end with a waste inlet and a second end with a waste outlet --.
Lines 10-11 of claim 18, “a collection channel having a first end with a collection inlet and second end with a collection outlet” should read -- a collection channel having a first end with a collection inlet and a second end with a collection outlet --.
Line 17 of claim 18, “in the first position, a transfer outlet of the fluid diverter device” should read -- in the first position, [[the transfer outlet of the fluid diverter device --.
Claim 19, “The method of claim 17” should read -- The method of claim [[18 --.
Claim 20, “The method of claim 18” should read -- The method of claim [[19 --.
Claim 21, “The method of claim 19” should read -- The method of claim [[20 --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “the fluid diverter device is slidable between the first position and the second position” which is indefinite. According to claim 1, ¶0035-0036, and Figs. 1A-B of the instant application, the flow control valve is movable between a first position and a second position. The fluid diverter device is not slidable/movable between the first position and the second position. Thus, the limitation has been examined below as best understood.
Claim(s) 9 is/are rejected as being dependent from claim 8 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C 103 as being unpatentable over Propp (US PAT 5616138) in view of Eikelmann (US PGPUB 20160030656).
Regarding claim 1, Propp discloses a urethral catheter device ((10+76): a urine drainage and collection device with a urethral catheter: Col. 4, lines 7-16; and annotated Fig. 1) comprising: 
a fluid conduit (annotated Fig. 1) having 
a first end defining a first orifice (annotated Fig. 1); and 
a second end defining a second orifice in fluid communication with the first orifice (annotated Fig. 1); 
a fluid diverter device (a branch connector 24: Col. 2, lines 45-60, and Fig. 1) having at least 
a waste channel (a channel of 24 that is connected to tube 16: Fig. 1) having a first end with a waste inlet (Fig. 1) and a second end with a waste outlet (a portion of the waste channel connecting to a first end 20 of the tube 16 and defining a waste outlet: Fig. 1); 
a collection channel (a channel of 24 that is connected to tube 18: Fig. 1) having a first end with a collection inlet (Fig. 1) and a second end with a collection outlet (a portion of the collection channel connecting to a first end 20 of the tube 18 and defining a collection outlet: Fig. 1); and …
a fluid collection receptacle (a sampling device 50: Col. 3, lines 28-40; and Fig. 1) configured for removable connection with the collection outlet (50 is configured for removable connection with the collection outlet: Col. 3, lines 28-40; and Fig. 1); 
Propp does not disclose that the fluid diverter device having a flow control valve and the flow control valve defining a transfer conduit having a transfer inlet in fluid communication with the second orifice of the fluid conduit and a transfer outlet, wherein the flow control valve is movable between a first position and a second position; however, Propp discloses/suggests having clamps 68 and 70 for allowing the fluid flow to the tube 16 while preventing the fluid flow to the tube 18 or vice versa (Col. 3, line 63 – Col.4, line 2; and Fig. 1). 
In an analogous art for being directed to solve the same problem, allowing fluid flow at a first position/conduit while preventing a fluid flow at a second position/conduit, Eikelmann discloses an anti-contamination device for preventing contamination of a fluid stored in a fluid container with a spike and a manually operable fluid blocking mechanism 14 arranged directly downstream of the spike (Abstract). Eikelmann further discloses the fluid blocking mechanism 14 is a 3-way switch (¶0020) comprising two channels 14b-c (¶0036 and Figs. 2-5) and a rotating valve piston 20 (¶0037-0042 and Figs. 2-5) for the benefit of allowing fluid flow at a first position/conduit while preventing a fluid flow at a second position/conduit (¶0020). Eikelmann also discloses that the rotating valve piston 20 defining a transfer conduit (Figs. 2-5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Propp by substituting the fluid diverter device with a 3-way switch, disclosed by Eikelmann, in order to allow fluid flow at a first position/conduit while prevent a fluid flow at a second position/conduit, as suggested in ¶0020 of Eikelmann. 
Thus, the fluid diverter device of Propp in view of Eikelmann has at least a waste channel 14b of Eikelmann connected to tube 16 of Propp, a collection channel 14c of Eikelmann connected to tube 18 of Propp, and a flow control valve 20 of Eikelmann defining a transfer conduit (a passageway inside 20: Figs. 2-5) having a transfer inlet (a first end of 14a: Figs. 2-5) in fluid communication with the second orifice of the fluid conduit and a transfer outlet (a second end of 14a that is connected to valve 20: Figs. 2-5), wherein the flow control valve is movable between a first position and a second position (Figs. 2-5 of Eikelmann); wherein 
in the first position, the transfer outlet of the fluid diverter device of Propp in view of Eikelmann is in fluid communication with the waste inlet to conduct fluid entering the first orifice of the fluid conduit into the waste channel; and 
in the second position, the transfer outlet of the fluid diverter device Propp in view of Eikelmann is in fluid communication with the collection inlet to conduct fluid entering the first orifice of the fluid conduit through the collection channel and into the fluid collection receptacle (see Figure of a device of Propp in view of Eikelmann below).

    PNG
    media_image1.png
    777
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    671
    680
    media_image2.png
    Greyscale


Regarding claim 2, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 1.
The diverter device of Propp in view of Eikelmann securely holds the fluid conduit and allows the fluid conduit to pivot as the flow control valve moves between the first position and the second position (see rejection of claim 1 above).
Regarding claim 3, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 1.
Propp further discloses a waste receptacle ((26+36): Col. 3, lines 8-15; and Fig. 1). 
Thus, the waste receptacle of Propp in view Eikelmann is configured for removable connection with the waste outlet, wherein when the fluid diverter device is in the first position, the second orifice of the fluid conduit (annotated Fig. 1 above) is fluidly connected to the waste receptacle (Fig. 1 and Figure of a device of Propp in view Eikelmann above).
Regarding claim 4, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 1.
Since the urethral catheter device of Propp in view of Eikelmann meets the structural limitations of the claimed urethral catheter device, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Thus, Propp in view of Eikelmann further discloses a method of using the urethral catheter device of claim 1 comprising: grasping the urethral catheter device with one hand; revealing a urethral opening of a patient with another hand; inserting the fluid conduit of the urethral catheter device into the urethral opening; and allowing a fluid to enter the fluid conduit of the urethral catheter device.
Regarding claim 5, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 4.
Propp further discloses wherein the patient is female (the device of Propp is configured to perform urinary catheterization to drain a patient's bladder and to obtain urine samples for laboratory analysis: Col. 1, lines 12-40; thus, the device of Propp is configured to use for a female or a male patient).
Regarding claim 6, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 5.
Propp implicitly discloses wherein the patient is one or more of pre-pubescent, aged, incapacitated, obese, and unresponsive (the device of Propp is configured to assure uncontaminated urine for analysis and provide for convenience: Col. 1, lines 43-57; thus, a person having ordinary skill in the art would understand/recognize that the elderly, disabled, or obese patient is able to use the device of Propp). 
Regarding claim 7, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 6.
Propp implicitly discloses wherein the one hand is sterile (the device of Propp is configured to assure uncontaminated urine for analysis: Col. 1, lines 43-52; thus, a person having ordinary skill in the art would understand/recognize that the patient’s hand should be clean/sterile in order to assure uncontaminated urine for analysis).
Regarding claim 8, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 1.
Propp in view of Eikelmann discloses the flow control valve is slidable between the first position and the second position (the flow control valve is movable between the first position and the second position: see rejection of claim 1 above).
Regarding claim 9, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 8.
Propp in view of Eikelmann discloses the waste receptacle in fluid communication with the waste channel (see rejection of claim 1 above and Figure of a device of Propp in view of Eikelmann above).
Regarding claim 10, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 2.
Since the urethral catheter device of Propp in view of Eikelmann meets the structural limitations of the claimed urethral catheter device, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Thus, Propp in view of Eikelmann further discloses a method of using the urethral catheter device of claim 2 comprising: grasping the urethral catheter device with one hand; revealing a urethral opening of a patient with another hand; inserting the fluid conduit of the urethral catheter device into the urethral opening; and allowing a fluid to enter the fluid conduit of the urethral catheter device.
Regarding claim 11, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 10.
Propp further discloses wherein the patient is female (the device of Propp is configured to perform urinary catheterization to drain a patient's bladder and to obtain urine samples for laboratory analysis: Col. 1, lines 12-40; thus, the device of Propp is configured to use for a female or a male patient). 
Regarding claim 12, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 11.
Propp implicitly discloses wherein the patient is one or more of pre-pubescent, aged, incapacitated, obese, and unresponsive (the device of Propp is configured to assure uncontaminated urine for analysis and provide for convenience: Col. 1, lines 43-57; thus, a person having ordinary skill in the art would understand/recognize that the elderly, disabled, or obese patient is able to use the device of Propp). 
Regarding claim 13, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 12.
Propp implicitly discloses wherein the one hand is sterile (the device of Propp is configured to assure uncontaminated urine for analysis: Col. 1, lines 43-52; thus, a person having ordinary skill in the art would understand/recognize that the patient’s hand should be clean/sterile in order to assure uncontaminated urine for analysis).
Regarding claim 14, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 3.
Since the urethral catheter device of Propp in view of Eikelmann meets the structural limitations of the claimed urethral catheter device, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Thus, Propp in view of Eikelmann further discloses a method of using the urethral catheter device of claim 3 comprising: grasping the urethral catheter device with one hand; revealing a urethral opening of a patient with another hand; inserting the fluid conduit of the urethral catheter device into the urethral opening; and allowing a fluid to enter the fluid conduit of the urethral catheter device.
Regarding claim 15, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 14.
Propp further discloses wherein the patient is female (the device of Propp is configured to perform urinary catheterization to drain a patient's bladder and to obtain urine samples for laboratory analysis: Col. 1, lines 12-40; thus, the device of Propp is configured to use for a female or a male patient).
Regarding claim 16, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 15.
Propp implicitly discloses wherein the patient is one or more of pre-pubescent, aged, incapacitated, obese, and unresponsive (the device of Propp is configured to assure uncontaminated urine for analysis and provide for convenience: Col. 1, lines 43-57; thus, a person having ordinary skill in the art would understand/recognize that the elderly, disabled, or obese patient is able to use the device of Propp). 
Regarding claim 17, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 16.
Propp implicitly discloses wherein the one hand is sterile (the device of Propp is configured to assure uncontaminated urine for analysis: Col. 1, lines 43-52; thus, a person having ordinary skill in the art would understand/recognize that the patient’s hand should be clean/sterile in order to assure uncontaminated urine for analysis).
Regarding claim 18, Propp discloses a urethral catheter device ((10+76): a urine drainage and collection device with a urethral catheter: Col. 4, lines 7-16; and annotated Fig. 1) comprising: 
a fluid conduit (see annotated Fig. 1 above) having 
a first end defining a first orifice (annotated Fig. 1); and 
a second end defining a second orifice in fluid communication with the first orifice (see annotated Fig. 1 above); 
a fluid diverter device (a branch connector 24: Col. 2, lines 45-60, and Fig. 1) having at least 
a waste channel (a channel of 24 that is connected to tube 16: Fig. 1) having a first end with a waste inlet (Fig. 1) and a second end with a waste outlet (a portion of the waste channel connecting to a first end 20 of the tube 16 and defining a waste outlet: Fig. 1); 
a collection channel (a channel of 24 that is connected to tube 18: Fig. 1) having a first end with a collection inlet (Fig. 1) and a second end with a collection outlet (a portion of the collection channel connecting to a first end 20 of the tube 18 and defining a collection outlet: Fig. 1); and …
a fluid collection receptacle (a sampling device 50: Col. 3, lines 28-40; and Fig. 1) configured for removable connection with the collection outlet (50 is configured for removable connection with the collection outlet: Col. 3, lines 28-40; and Fig. 1); 
Propp does not disclose that the fluid diverter device having a flow control valve and the flow control valve defining a transfer conduit having a transfer inlet in fluid communication with the second orifice of the fluid conduit and a transfer outlet, wherein the flow control valve is movable between a first position and a second position; however, Propp discloses/suggests having clamps 68 and 70 for allowing the fluid flow to the tube 16 while preventing the fluid flow to the tube 18 or vice versa (Col. 3, line 63 – Col.4, line 2; and Fig. 1). 
In an analogous art for being directed to solve the same problem, allowing fluid flow at a first position/conduit while closing a fluid flow at a second position/conduit, Eikelmann discloses an anti-contamination device for preventing contamination of a fluid stored in a fluid container with a spike and a manually operable fluid blocking mechanism 14 arranged directly downstream of the spike (Abstract). Eikelmann further discloses the fluid blocking mechanism 14 is a 3-way switch (¶0020) comprising two channels 14b-c (¶0036 and Figs. 2-5) and a rotating valve piston 20 (¶0037-0042 and Figs. 2-5) for the benefit of allowing fluid flow at a first position/conduit while preventing a fluid flow at a second position/conduit (¶0020). Eikelmann also discloses that the rotating valve piston 20 defining a transfer conduit (Figs. 2-5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Propp by substituting the fluid diverter device with a 3-way switch, disclosed by Eikelmann, in order to allow fluid flow at a first position/conduit while prevent a fluid flow at a second position/conduit, as suggested in ¶0020 of Eikelmann. 
Thus, the fluid diverter device of Propp in view of Eikelmann has at least a waste channel 14b of Eikelmann connected to tube 16 of Propp, a collection channel 14c of Eikelmann connected to tube 18 of Propp, and a flow control valve 20 of Eikelmann defining a transfer conduit (a passageway inside 20: Figs. 2-5) having a transfer inlet (a first end of 14a: Figs. 2-5) in fluid communication with the second orifice of the fluid conduit and a transfer outlet (a second end of 14a that is connected to valve 20: Figs. 2-5), wherein the flow control valve is movable between a first position and a second position (Figs. 2-5); wherein 
in the first position, the transfer outlet of the fluid diverter device of Propp in view of Eikelmann is in fluid communication with the waste inlet to conduct fluid entering the first orifice of the fluid conduit into the waste channel; and 
in the second position, the transfer outlet of the fluid diverter device Propp in view of Eikelmann is in fluid communication with the collection inlet to conduct fluid entering the first orifice of the fluid conduit through the collection channel and into the fluid collection receptacle (see Figure of a device of Propp in view of Eikelmann above).
Since the urethral catheter device of Propp in view of Eikelmann meets the structural limitations of the claimed urethral catheter device, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). 
Thus, Propp in view of Eikelmann further discloses a method of using the urethral catheter device comprising: grasping the urethral catheter device with one hand; revealing a urethral opening of a patient with another hand; inserting the fluid conduit of the urethral catheter device into the urethral opening; and allowing a fluid to enter the fluid conduit of the urethral catheter device.
Regarding claim 19, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 18.
Propp implicitly discloses wherein the patient is one or more of pre-pubescent, aged, incapacitated, obese, and unresponsive (the device of Propp is configured to assure uncontaminated urine for analysis and provide for convenience: Col. 1, lines 43-57; thus, a person having ordinary skill in the art would understand/recognize that the elderly, disabled, or obese patient is able to use the device of Propp). 
Regarding claim 20, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 19.
Propp implicitly discloses wherein the one hand is sterile (the device of Propp is configured to assure uncontaminated urine for analysis: Col. 1, lines 43-52; thus, a person having ordinary skill in the art would understand/recognize that the patient’s hand should be clean/sterile in order to assure uncontaminated urine for analysis).
Regarding claim 21, Propp in view of Eikelmann discloses all the limitations as discussed above for claim 20.
The diverter device of Propp in view of Eikelmann securely holds the fluid conduit and allows the fluid conduit to pivot as the flow control valve moves between the first position and the second position (see rejection of claim 18 above).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ziv (US PGPUB 20190209827) discloses a stopcock comprising a movable valve in different opera) ting positions (Figs. 1, 9-10, and accompanying texts).
Propp (US PAT 5919146) discloses a urine sampling device comprising a piercing element (Fig. 1 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781